Citation Nr: 1715745	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder disability other than stress incontinence. 

2.  Entitlement to service connection for stress incontinence.

3.  Entitlement to service connection for sinusitis/allergic rhinitis.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia, and residuals of a hernia repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1979 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2009, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The appeal was previously before the Board in July 2015.  At that time, the Veteran's appeal included service connection claims for a lumbar spine disability and a cervical spine disability.  The Board remanded the appeal for additional development.  Upon review of additional evidence, the RO granted the Veteran's service connection claims for a lumbar spine disability and a cervical spine disability.  See Rating Decision dated March 2016.  The decision represents a full grant of benefits on appeal and the Board no longer has appellate jurisdiction over those issues.  

The issues entitlement to service connection for a bladder disability other than stress incontinence, entitlement to service connection for sinusitis/allergic rhinitis, and entitlement to service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Stress incontinence is related to active duty service.
CONCLUSION OF LAW

The criteria for service connection for stress incontinence have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision, a discussion of VA's compliance with VCAA notice and assistance requirements is not necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that she has bladder disabilities that are related to her period of service.  

The record contains the Veteran's lay statements in the form of testimony and written reports.  At the 2009 DRO hearing, the Veteran testified that while in-service she experienced incontinence when she sneezed.  At the time, she was not treated with medications or physical therapy.  She stated that her incontinence symptoms began toward the end of her pregnancy in April 1982 and has continued since then.  See DRO hearing transcript, pp. 27-28.  

In January 2016, the Veteran was afforded a VA examination in relation to her claim.  At the time of the examination, the Veteran again reported having urgency in urination and leakage since her first child was born during service.  Upon examination, the clinician opined that the Veteran's stress incontinence was at least as likely as not related to child birth during service.

Given the lay and medical evidence of record, the Board finds that service connection for stress incontinence is warranted.  


ORDER

Service connection for stress incontinence is granted.


REMAND

Service Connection for a Bladder Disability Other than Stress Incontinence

The record reflects that the Veteran had a urinary tract infection (UTI) in September 1981.  She also was diagnosed with a kidney infection in October 1981.  The Veteran's post-service treatment records reflect that she has had recurrent UTIs.

At the January 2016 VA Urinary Tract examination, the clinician did not provide an opinion as to whether the Veteran's recurrent UTIs were related to her period of service.  Remand is necessary for an addendum opinion as to whether the Veteran's UTIs are related to service, to include her in-service UTI or her now service-connected stress incontinence.

Service Connection for Sinusitis and Allergic Rhinitis

The Board previously remanded the Veteran's sinus claim for an opinion.  The examiner was instructed to consider all evidence of record, including the Veteran's October 1981 in-service treatment for sinus problems and her July 1983 post-service treatment for sinus problems.  The examiner was also instructed to consider the lay evidence of record, specifically the contentions of the the Veteran and other witnesses attesting to the Veteran's sinus symptoms while serving in Germany.

The Veteran was afforded a VA examination to evaluate the etiology of her sinus condition in January 2016.  The examiner diagnosed allergic rhinitis and noted that the Veteran had one episode of headache pain in 1981.  Upon examination, the examiner opined that it was less likely than not the Veteran's current allergic rhinitis was related to service, as there was not sufficient data to support the claim.  

The Board finds that medical opinion is inadequate.  The examiner did not provide an opinion as to whether the Veteran's sinusitis was related to service.  The examiner did not consider the lay statements of record, which purport that the Veteran had observable sinus symptoms shortly after arriving in Germany.  Further, the examiner did not discuss the significance of the Veteran's diagnosis of sinusitis in July 1983, relatively shortly after her discharge from service.

Another remand is required to obtain an opinion as to whether the Veteran's sinusitis and/or allergic rhinitis are related to service.  Although the Veteran's complete service treatment records are unavailable, the record does reflect that the Veteran was treated at a German hospital in April 1982.  Therefore, the examiner should accept, for the purposes of the examination, the lay statements of record indicating the Veteran's observable sinus symptoms during service.

Service Connection for GERD

A September 1981 service treatment record reflects that the Veteran was treated for epigastric discomfort due to foods she once tolerated.  The assessment was "non-specific GI upper" and Mylanta was provided.  Five days later, she noted she was feeling better with the Mylanta.

The record contains lay statements from the Veteran and witnesses.  The lay statements report that while in service, the Veteran often complained of chest pain, heart burn, and acid reflux symptoms; she often treated her symptoms with Mylanta.

The Veteran was afforded a VA examination in relation to her claim in January 2016.  The clinician noted the lay statements, but found that there was not enough evidence to support the claim that the Veteran's symptom started during service, as the statements were unsubstantiated.

The Board finds that another opinion is necessary.  For purposes of the exam, the examiner should accept the lay statements attesting to the Veteran's symptoms as true and opine as to whether the Veteran's gastrointestinal disability (or disabilities) had its onset during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's disabilities, including VA treatment records since July 2016.

2.  Forward the Veteran's claims file to an appropriate clinician to determine the nature and etiology of the Veteran's bladder disabilities other than stress incontinence, to include UTIs.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request.

The need for further examination of the Veteran is left to the discretion of the clinician.  If an examination is necessary, any necessary diagnostic testing should be completed.

Diagnoses of all bladder conditions other than stress incontinence should be provided.

The clinician should specifically address the following:

Is it at least as likely as not that any bladder disability other than stress incontinence had its onset in service or is otherwise related to the Veteran's service, including a notation of a UTI in September 1981 and treatment for a kidney infection in October 1981?

If the clinician provides a negative response, the clinician should respond to the following:

Is it at least as likely as not that any bladder disability is caused by the Veteran's service-connected stress incontinence, or aggravated beyond the normal progress of the disorder by the Veteran's service-connected stress incontinence?

For purposes of the above questions, the clinician should consider lay witness statements regarding the Veteran's observable symptoms.  A complete rationale must be provided for all opinions rendered.

3.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of any diagnosed sinus condition.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request.

Any necessary diagnostic testing should be completed and diagnoses of all identified sinus conditions should be provided.

The clinician should specifically address the following:

Is it at least as likely as not that any diagnosed sinus condition, including sinusitis and allergic rhinitis, had its onset in service or is otherwise related to the Veteran's service?

In rendering the opinion, the examiner should accept as true the following:

a) October 1981: the Veteran was treated for sinus problems;
b) July 1983: the Veteran was treated for sinus problems;
c) An undated diagnosis of hay fever while the Veteran served in Ft. Lee, Virginia;
d) The lay statements of records stating that the Veteran exhibited sinus symptoms upon her arrival in Germany.
e) Personnel records showing that the Veteran received treatment while in Germany in April 1982.

For purposes of the above questions, the clinician should consider lay witness statements regarding the Veteran's observable symptoms.  The examiner should accept the witness observations as true, and discuss whether these statements, when viewed in light of the entire evidentiary record, is capable of determining whether chronic sinusitis and/or allergic rhinitis first manifested in service.  A complete rationale must be provided for all opinions rendered.

4.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of any diagnosed gastrointestinal disability.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request.

Any necessary diagnostic testing should be completed and diagnoses of all gastrointestinal conditions should be provided.

The clinician should specifically address the following:

Is it at least as likely as not that any gastrointestinal condition, to include GERD and a hiatal hernia, had its onset in service or is otherwise related to the Veteran's service, to include treatment received in September 1981?

For purposes of the above question, the examiner should accept as true the lay statements of record that the Veteran treated her acid reflux and heart burn in service with over-the-counter medication, and discuss whether these statements, when viewed in light of the entire evidentiary record, is capable of determining whether GERD and/or hiatal hernia first manifested in service.

A complete rationale must be provided for all opinions rendered.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


